Citation Nr: 1706361	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in September 2014 for additional development.  

During the pendency of this appeal, by a November 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.


FINDING OF FACT

The probative evidence of record reflects the Veteran's bilateral pes planus has been, at worst, productive of subjective bilateral pain, weakness, fatigability, stiffness, occasional swelling, and severe weekly flare-ups with objective findings of a severely antalgic gait, pain accentuated on use of both feet, no arches bilaterally, decreased longitudinal arch height of both feet on weight-bearing and the use of arch supports, built up shoes and orthotics, bilaterally.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA medical records, VA examinations, and statements from the Veteran and his representative.  

The January 2009 and June 2015 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings, opinions and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2016).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

The Veteran's bilateral pes planus is currently rated under DC 5276 which provides ratings for acquired flatfoot.  See 38 C.F.R. § 4.71a (2016).  Under this DC, a 10 percent rating is warranted for moderate unilateral or bilateral flatfoot where the weight-bearing line is over or medial to the great toe and there is inward bowing of the tendo Achilles and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral acquired flatfoot, manifested by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The probative evidence of record, including VA medical records and the February 2009 and June 2015 VA examinations, demonstrates that the Veteran's pes planus has been, at worst, productive of subjective bilateral pain, weakness, fatigability, stiffness, occasional swelling, and severe weekly flare-ups with objective findings of a severely antalgic gait, pain accentuated on use of both feet, no arches bilaterally, decreased longitudinal arch height of  both feet on weight-bearing and the use of arch supports, built up shoes and orthotics, bilaterally.  

In the June 2015 VA examination, the Veteran reported that he went to VA for shoes, he sometimes got "cushions" for his shoes, and received a new pair of shoes every year, which he reported had "somewhat" helped.  Also in the June 2015 VA examination, he reported that he had functional impairments in his feet wherein he was unable to put pressure on his feet, he could not walk around barefoot at home or stand for a certain length of time.  He stated that he tended to lean or prop up while standing and did anything to "take the pressure off" his feet.  The examiner concluded that the Veteran's reported limitations were most likely related to his non-service connected hallux valgus with associated degenerative joint disease of the first metatarsophalangeal joint, rather than his service-connected foot condition.  

Therefore, these findings demonstrate a disability rating in excess of 30 percent is not warranted under DC 5276 for the Veteran's bilateral pes planus.  38 C.F.R. § 4.71a.  The Board observes that, throughout the appeal period, there has been no evidence indicating the Veteran has had pronounced bilateral acquired flatfoot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Thus, a higher disability rating under DC 5276 is not warranted for bilateral pes planus.  

The Board has also considered whether there are other appropriate diagnostic codes for application under which a higher rating would be warranted.  However, as the Veteran's service connected disability did not reflect claw foot (pes cavus), DC 5278 does not apply.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran and his supervisor regarding the effects of his current symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where they have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, pronation, tenderness of plantar surfaces of the feet, inward displacement, spasm of the tendo Achilles on manipulation, and the severity of symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Veteran's bilateral pes planus more nearly approximates the 30 percent disability rating currently assigned under DC 5276 and this disability does not warrant a higher disability rating at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral pes planus are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral pes planus such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, the collective impact of the Veteran's service-connected disabilities does not affect his bilateral pes planus apart from what the current schedular criteria provide for each service-connected disability.  Additionally, the collective impact of the service-connected disabilities has not caused any combined experience leading to any additional disability which has not been provided for under the current scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected bilateral pes planus.  The Board observes that the Veteran's supervisor provided a statement in February 2009, wherein she described the limitation of the Veteran's foot problems on his job, however she did not specify which foot problems were affecting the Veteran's work or indicate whether his bilateral pes planus was solely or mostly responsible for any limitations.  As noted above, the June 2015 VA examiner concluded that the Veteran's reported limitations were most likely related to his non-service connected hallux valgus with associated degenerative joint disease of the first metatarsophalangeal joint, rather than his service-connected foot condition.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A disability rating in excess of 30 percent for bilateral pes planus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


